COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS



DON LASTER,


                            Appellant,

v.


PATRICK NASH and DARIN
FLUELLEN,

                            Appellees.
§
 
§
 
§
 
§
 
§
 
 § 


No. 08-07-00283-CV

Appeal from the

County Court at Law No. 5

of Dallas County, Texas 

(TC# CC-057961) 


MEMORANDUM  OPINION

	This restricted appeal is before the Court on its own motion for determination of whether
the appeal should be dismissed for want of jurisdiction.  Having determined that Appellant failed
to timely file his notice of appeal, we dismiss the appeal for want of jurisdiction.
	A civil appeal is perfected when the notice of appeal is filed.  Tex.R.App.P. 26.1; see
Restrepo v. First Nat'l Bank of Dona Ana County, N.M., 892 S.W.2d 237, 238 (Tex.App.--El Paso 1995, no writ)(applying former Tex.R.App.P. 40(a)(1)).  In a restricted appeal, the notice
of appeal must be filed within six months of the entry of the judgment.  Tex.R.App.P. 26.1(c).
The judgment in this case was rendered February 12, 2007.  Therefore, Appellant's notice of
restricted appeal was due no later than August 12, 2007.  Appellant did not file his notice of
appeal until August 31, 2007.  By letter dated October 4, 2007, the Court notified Appellant that
his notice of appeal was untimely, and gave Appellant ten days' notice of our intent to dismiss
the appeal for want of jurisdiction unless any party could show grounds for continuing the
appeal.  See Tex.R.App.P. 42.3.  Neither party has responded to the Court's notice.  Therefore,
the appeal is dismissed for want of jurisdiction.



December 13, 2007
						DAVID WELLINGTON CHEW, Chief Justice

Before Chew, C.J., McClure, and Carr, JJ.